Citation Nr: 0531817	
Decision Date: 11/23/05    Archive Date: 12/02/05

DOCKET NO.  02-06 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to a compensable rating for spastic colon.

2.  Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for a 
low back disorder.

3.  Entitlement to service connection for herpes simplex.

4.  Entitlement to service connection for a deviated nasal 
septum.


REPRESENTATION

Appellant represented by:	Disabled American Veterans






WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active military service from July 1971 
through August 1978, as well as service in the National 
Guard. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in August 2001.  
In that rating decision, the RO denied service connection for 
a low back disorder, herpes simplex, deviated septum and 
bilateral hearing loss.  Also in that decision, the RO denied 
an increased rating for spastic colon, continuing a 
noncompensable rating for that service-connected disability.  

The issues of a compensable rating for spastic colon and 
service connection for herpes simplex and a low back disorder 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  

At his September 2002 hearing held before an RO hearing 
officer, the veteran withdrew his appeal of the issue of 
service connection for hearing loss.  Thus, although he 
initially filed a substantive appeal with that issue, the 
appeal has been withdrawn, and the Board lacks jurisdiction 
to review that claim.  38 C.F.R. § 20.204.  


FINDINGS OF FACT

1.  In March 1980, the RO denied a claim of entitlement to 
service connection for a low back disorder.  The veteran was 
informed of the decision by letter dated April 17, 1980.  He 
did not appeal.

2.  Evidence submitted since March 1980 is not cumulative of 
evidence already of record, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

3.  The veteran has been diagnosed as having a congenital 
deviated nasal septum.


CONCLUSIONS OF LAW

1.  The March 1980 rating decision denying the veteran's 
claim for entitlement to service connection for a low back 
disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.302 (2005).

2.  Evidence submitted since the March 1980 rating decision 
is new and material; thus, the requirements to reopen the 
claim of service connection for a low back disorder have been 
met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2001).

3.  The veteran is not entitled to service connection for a 
deviated nasal septum.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

On November 9, 2000, the President signed into law the VCAA.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  This legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

VA satisfied its duty to notify by means of a letter from the 
RO to the appellant in July 2003.  He was advised of what was 
required to substantiate his claim for service connection for 
a deviated nasal septum and of his and VA's responsibilities 
regarding his claim.  He was also asked to submit information 
and/or evidence, which would include that in his possession, 
in support of his claim.  Adequate notice to the veteran, as 
required by 38 U.S.C. § 5103(a), was not provided until after 
the initial unfavorable decision by the agency of original 
jurisdiction.  Any defect in this regard is harmless error in 
the present case.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  
There is simply no indication that disposition of the 
veteran's claim would have been different had he received 
pre-adjudicatory notice pursuant to 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  Under the facts of this case, "the 
record has been fully developed."  Conway v. Principi, 353 
F.3d 1359 (Fed. Cir. 2004); see also VAOPGCPREC 5-04.  He has 
been provided a meaningful opportunity to participate 
effectively in the processing of his claim.  See Mayfield v. 
Nicholson, 19 Vet App 103 (2005).  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  
The record includes records of VA medical treatment, service 
medical records, Idaho National Guard records, and private 
treatment records.  The Board finds no indication of any 
additional pertinent, outstanding private medical evidence 
specifically identified by the veteran that has not been 
requested, nor is there any indication that additional 
outstanding Federal department or agency records exist that 
should be requested in connection with the claims adjudicated 
in this decision.  38 U.S.C.A. § 5103A(b), (c)(3) (West 
2002); 38 C.F.R. § 3.159(c)(1), (2) (2005).  

Under the VCAA, the duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on a claim.  See 38 C.F.R. § 
3.159(c)(4).  Here, additional examination is not warranted, 
despite the veteran's representative's request.  As will be 
discussed in the body of the decision, the veteran's deviated 
nasal septum has been described as a congenital defect and is 
not a disease or injury as contemplated by VA law and 
regulations.  See 38 C.F.R. § 3.303(c); VAOPGCPREC 5-004.  
Thus, the Board finds that no additional action is necessary 
as to this claim.  

The duty to notify and assist has also been met to the extent 
necessary to reopen the claim of entitlement to service 
connection for a low back disorder.  Thus, there is no 
prejudice to the veteran in deciding that part of the claim 
at this time.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).
 




II.  New and Material Evidence to Reopen Low Back Disorder 
Claim

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303(a), 3.304 (2005).

In addition, service connection for certain chronic diseases, 
including arthritis, may be established based upon a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service. 38 U.S.C.A. §§ 1112, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

The RO denied service connection for a low back disorder in a 
March 1980 rating decision.  The RO determined that there was 
no current low back disorder, that the low back complaints 
noted in service were acute and transitory, that reported 
sacro-ileitis was not related to service, and there was no 
link between any alleged current low back disorder and 
service.

Evidence associated with the claim at that time included 
service medical records showing complaints of low back pain 
from 1976 to 1978.  In July 1976, the veteran was diagnosed 
as having low back strain.  Separation examination in May 
1978 noted complaints of back pain.  Clinical evaluation of 
the spine was normal.  VA examination in September 1978 
showed no evidence of low back disorder, and private medical 
records reported right sacro-ileitis, rule out 
neuropsychiatric overlay, in February 1980.  

Based on those facts, the RO concluded in March 1980 there 
was no current low back disorder that was related to any in-
service incident.  Thus, service connection was denied.  The 
veteran was notified of this decision and of his appellate 
rights by letter dated April 17, 1980.  He did not appeal.  
The March 1980 decision is a final decision not subject to 
revision on the same factual basis.  38 U.S.C.A. § 7105.  

Evidence submitted since the denial in March 1980 included 
copies of service medical records, VA records dated from 1996 
to 2003, National Guard records, and private treatment 
records, including from David N. Price, D.C., Michael 
O'Brien, M.D.,  Robert H. Friedman, M.D., Gregory Lewer, 
M.D., Christian G. Gussner, M.D., and J.H. Bates, M.D.       

A National Guard record dated April 15, 1988, showed that the 
veteran reported that he pulled his low back on the previous 
day.  He said that he injured his back in the same place one 
year earlier and again approximately three months earlier, at 
which time he saw a chiropractor.  The assessment was 
ligament strain of the lumbosacral spine.  He was placed on a 
physical profile which noted that he had a pre-existing 
condition that was aggravated by military service.  On April 
17, 1989, the veteran complained of back pain after lifting a 
ladder.  The assessment was back pain of unknown etiology.  
On August 5, 2000, it was noted that the veteran had 
flattening of the lumbar spine and sciatic due to trauma per 
x-rays, according to the veteran.

A VA treatment record dated in April 1991 showed a diagnosis 
of low back pain.  In 1995, the veteran stated that he 
injured his back painting.  In May 1997, he stated that he 
lifted a box that was too heavy.  He felt movement and pain 
in his back at the time of the injury.  The diagnosis was low 
back strain with normal neurological examination.  X-rays 
revealed normal disc spaces and alignment and no osteophytes.  
There were minor, age-related, degenerative changes.

In November 2000, David N. Price, D.C. stated that he had 
treated the veteran for a work-related injury of the 
lumbosacral spine.

Robert H. Friedman, M.D. reported in November 2000 that the 
veteran stated that his back problems began in May 2000.  He 
reportedly injured his back on May 15, 2000 while using a 
carpet extractor.  He also stated that he was standing in 
formation on May 14 for about an hour and a half with some 
back problems.  On May 13, he had a three-mile walk for the 
Guard.  Dr. Friedman indicated that the veteran had 
repetitive, chronic back injuries for 25 years.

As previously stated, the March 1980 rating decision is 
final.  However, the veteran may reopen his claim by 
submitting new and material evidence.  38 U.S.C.A. §5108 
(West 2002).  New and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  The claimant does not have to demonstrate 
that the new evidence would probably change the outcome of 
the prior denial.  Rather, it is important that there be a 
complete record upon which the claim can be evaluated, and 
some new evidence may contribute to a more complete picture 
of the circumstances surrounding the origin of a claimant's 
injury or disability.  Hodge, 155 F.3d at 1363.  For the 
purpose of establishing whether new and material evidence has 
been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
Therefore, the amendment is not applicable to the veteran's 
claim, as he filed his claim prior to August 29, 2001.

The evidence received since the 1980 decision includes 
evidence of treatment for a low back disorder in National 
Guard records.  The evidence was not previously submitted to 
agency decision makers, it bears directly and substantially 
upon the specific reason for the prior denial, it is neither 
cumulative nor redundant, and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See Hodge v. West, supra; 38 C.F.R. § 3.156.  As such 
the Board finds that this evidence is new and material and 
the claim is reopened.





III.  Deviated Nasal Septum

The veteran claims that his current deviated nasal septum was 
first noted in service, and as such service connection should 
be granted for that disorder.  Service medical records show 
that in October 1974, the veteran was diagnosed as having a 
markedly deviated nasal septum.  The clinic report reflects 
he had reported symptoms of chronic plugging of the left side 
of the nose for 10 to 15 years.  He was referred from 
Mountain Home Air Force Base in Idaho to a private doctor who 
recorded a history of no injury to the nose.  The doctor 
opined that the deviation was due to a developmental anomaly.  
It was noted that the procedure was not performed.  

The veteran has urged that he believes that the deviation may 
have been caused by an unrecorded automobile accident.  There 
is no evidence of this, nor is there medical opinion evidence 
that disputes the private physician's opinion.  In the 
alternative, the veteran urges that since the deviation was 
not noted on induction into service, it must have happened in 
service.  

Although the veteran urges that the condition was not noted 
at entrance to service, this does not support his claim for 
service connection.  The examiner in 1975 diagnosed the 
condition as a developmental anomaly.  To the extent that the 
veteran has been diagnosed as having a 
developmental/congenital deviated septum, congenital or 
developmental defects are not considered to be disabilities 
for the purposes of service connection.  See 38 C.F.R. 
§§ 3.303(c), 4.9 (2005).  The evidence in this case does not 
show that any superimposed disease or injury that occurred 
during military service resulted in increased disability.  
See VAOPGCPREC 82-90.  Moreover, although the veteran more 
recently urges that he did not report a 10 to 15 year history 
of nose plugging when he was seen in 1974, the Board finds 
the evidence presented contemporaneous with treatment in 
service to be more credible because it was given for 
treatment purposes.  The Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence which it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992; Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

When all the evidence is assembled VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the 
preponderance of the evidence is against the veteran's claim.


ORDER

New and material evidence having been presented, the claim of 
service connection for a low back disorder is reopened.  To 
this extent only, the appeal is granted.

Service connection for deviated septum is denied.  


REMAND

As the claim for service connection for a low back disorder 
has been reopened, additional development is necessary.  
Moreover, in his September 2005 appellate brief before the 
Board, the veteran's representative requested that the claims 
be remanded in order to obtain medical opinions.  

The appellant's representative has urged that the veteran's 
spastic colon has increased in severity since the last 
examination in July 2001.  The representative also requests 
that examination be conducted so that examiners can be asked 
whether it is at least as likely as not that any current low 
back disorder or herpes is related to service.  

As to the rating of the spastic colon, there is a lack of 
current evidence in the claims folder.  The most recent VA 
examination is over four years old.  Thus, an updated VA 
examination should be obtained.  Moreover, as to the claims 
of service connection for herpes and a low back disability, 
appropriate examinations are warranted.  

Additionally, the veteran has reported receiving treatment 
for herpes at Family Practice Associates.  He also filed 
several Workman's Compensation claims for back injuries, 
including in November 1983, December 1984, December 1987, 
August 1989, and June 2000.  It does not appear that these 
complete records have been obtained.

Finally, the AMC should request verification of the complete 
dates of the veteran's service, as well as the type of 
service during each period of enlistment.

Accordingly, the case is REMANDED for the following:

1.  Contact the National Guard, the National 
Personnel Records Center (NPRC) and any other 
indicated agency, and request verification of 
the complete dates of the veteran's service, 
as well as the type of service during each 
period of enlistment, i.e., whether it was 
active duty, active duty for training, or 
inactive duty for training.  All periods of 
active duty for training or inactive duty for 
training should be separately noted.  

2.  Make arrangements to obtain the veteran's 
complete treatment records for herpes from 
Family Practice Associates.

3.  Make arrangements to obtain the veteran's 
complete medical records pertaining to his 
Workman's Compensation claims for a low back 
injury from the Idaho State Industrial 
Commission, including claims in November 
1983, December 1984, December 1987, August 
1989, and June 2000.  

4.  Thereafter, schedule the veteran for a VA 
gastrointestinal examination.  The claims 
file and a copy of this remand must be made 
available to and reviewed by the examiner 
prior to the requested examination.  The 
examiner should indicate in the report that 
the claim file was reviewed.  All necessary 
tests should be conducted.  

The examiner should identify and describe in 
detail all manifestations attributable to the 
veteran's service-connected spastic colon.  

The examiner must provide a comprehensive 
report including complete rationales for all 
opinions and conclusions reached.  

5.  Schedule the veteran for a VA orthopedic 
examination.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner prior to the 
requested examination.  The examiner should 
indicate in the report that the claim file 
was reviewed.  All necessary tests should be 
conducted.  

The examiner should provide an opinion 
concerning the date of onset and etiology of 
the veteran's low back disorder.  

The examiner should state whether it is at 
least as likely as not that any current low 
back disorder had its onset during any period 
of active service or is related to an in-
service disease or injury.

If it is determined that the veteran's low 
back disorder had its onset prior to any 
period of active service, the examiner should 
state whether it underwent a permanent 
increase in severity (i.e., was aggravated) 
during service beyond its natural 
progression.

The examiner must provide a comprehensive 
report including complete rationales for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
examiner's conclusions.

6.  Schedule the veteran for an appropriate 
VA examination for his herpes.  The claims 
file and a copy of this remand must be made 
available to and reviewed by the examiner 
prior to the requested examination.  The 
examiner should indicate in the report that 
the claim file was reviewed.  All necessary 
tests should be conducted.  

The examiner should provide an opinion 
concerning the date of onset and etiology of 
the veteran's herpes.  Is it at least as 
likely as not that any current herpes had its 
onset during active service or is related to 
an in-service disease or injury?

The examiner must provide a comprehensive 
report including complete rationales for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
examiner's conclusions.

7.  Finally, readjudicate the veteran's 
claims, with consideration of all evidence.  
If the determination is adverse to the 
veteran, he and his representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


